659 S.E.2d 438 (2008)
CAMERON
v.
MERISEL PROPERTIES, et al.
No. 594P07.
Supreme Court of North Carolina.
March 6, 2008.
Jaye E. Bingham, Raleigh, for Merisel Properties.
Steven B. Epstein, John D. Burns, Raleigh, for Cameron.
Prior report: ___ N.C.App. ___, 652 S.E.2d 660.
The following order has been entered on the motion filed on the 22nd day of January 2008 by Defendant to Withdraw Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference this the 6th day of March 2008."